Citation Nr: 1343020	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left femur fracture with left hip strain, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for scar due to residuals of open reduction and internal fixation of the left femur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

In this case, the Veteran claims that his service-connected disabilities warrant higher ratings.  He was last provided a VA examination to assess his service-connected disabilities in September 2009, over four years ago.  He has submitted statements and evidence that his disabilities have worsened since that time.  In order to properly adjudicate the claims, VA examinations should be obtained to determine the current nature and severity of the disabilities on appeal.  

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, VA outpatient treatment reports dated through March 2011 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA outpatient treatment reports dated since March 2011 and associate them with the claims file.  If the Veteran identifies any other relevant medical records, those records should also be obtained. 

2.  Thereafter, schedule the Veteran for the appropriate VA examination to assess the current severity of a left femur fracture with left hip strain, left knee degenerative joint disease, and scar due to residuals of open reduction and internal fixation of the left femur.  Any necessary testing should be accomplished and range of motion studies should be included with the report.  The examiner must review the claims file and note that review in the report.  A complete rationale for any opinions offered should be included with the examination report.   

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

